928 So. 2d 383 (2006)
Darrell DUNN, Appellant,
v.
Mona Lisa KEAN, Appellee.
No. 1D05-1188.
District Court of Appeal of Florida, First District.
March 14, 2006.
Rehearing Denied May 18, 2006.
Appellant, Pro Se.
Claire A. Duchemin, Esquire, of Claire A. Duchemin, P.A., Tallahassee, for Appellee.
PER CURIAM.
Discontent with the administration of their mother's probate estate, Appellant and his brother turn to this court for at least the tenth time. All of the issues raised in this appeal are again without merit, and the trial court is affirmed without further discussion.
Appellee moves for attorney's fees pursuant to section 57.105, Florida Statutes (2005), which enables this court to sanction Appellant with fees if he knew or should have known his claims were legally and factually without merit. See Churchville v. Ocean Grove R.V. Sales, Inc., 876 So. 2d 649, 651 (Fla. 1st DCA 2004). Appellant should have known his claims were legally and factually without merit.
The majority of the issues in this appeal have already been heard and decided by this court. The issues not previously decided are nothing more than mere expressions of Appellant's dissatisfaction with the trial court's exercise of its discretion. Unfortunately, Appellant's dissatisfaction is not accompanied by any legal basis as to how the court abused its discretion. Accordingly, we grant Appellee's motion for attorney's fees pursuant to section 57.105 and remand to the trial court to determine the amount.
AFFIRMED and REMANDED.
BARFIELD, WOLF, and HAWKES, JJ., concur.